Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Second Amended and Restated Credit Agreement (herein,
this “Second Amendment”) is entered into as of May 24, 2019, among
Consolidated-Tomoka Land Co., a Florida corporation (the “Borrower”), the
Guarantors party hereto, the Lenders party hereto and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

A.The Borrower, the Guarantors party thereto (the “Guarantors”), the financial
institutions party thereto (the “Lenders”), and the Administrative Agent entered
into that certain Second Amended and Restated Credit Agreement, dated as of
September 7, 2017, as amended by the First Amendment to Second Amended and
Restated Credit Agreement dated as of May 14, 2018 (such Second Amended and
Restated Credit Agreement, as heretofore amended, being referred to herein as
the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement.

 

B.The Borrower has requested that the Administrative Agent and Lenders agree to,
among other things, (i) increase the Revolving Credit Commitments from
$150,000,000 to

$200,000,000 (the “Commitment Amount Increase”), (ii) increase the permitted
maximum amount of Revolving Credit Commitments under the accordion option from
$250,000,000 to

$300,000,000, (iii) reduce the Applicable Margin, and (v) extend the Revolving
Credit Termination Date from September 7, 2021 to May 24, 2023, and the
Administrative Agent and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1.Section 1.15 of the Credit Agreement is hereby amended to replace the
reference therein to “$250,000,000” with a reference to “$300,000,000”.

 

1.2.The definition of “Applicable Margin” in Section 5.1 of the Credit Agreement
is hereby amended to amend and restate in its entirety the table set forth
therein to read as follows:

 

 

 

 

 

 

 

 

 

 

May 2019 - Second Amendment to Second A&R Credit Agreement 4846-0945-1668
v11.doc 1975507



 




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL INDEBTEDNESS

 

APPLICABLE MARGIN

 

APPLICABLE MARGIN FOR

 

 

TO TOTAL ASSET VALUE

 

FOR BASE RATE LOANS

 

EURODOLLAR LOANS AND

 

 

RATIO FOR SUCH

 

AND REIMBURSEMENT

 

LETTER OF CREDIT FEE

LEVEL

 

PRICING DATE

 

OBLIGATIONS SHALL BE:

 

SHALL BE:

 

 

 

 

 

 

 

I

 

Less than or equal to

0.45 to 1.00

 

0.35%

 

1.35%

 

 

 

 

 

 

 

II

 

Less than or equal to

0.50 to 1.00, but greater

than 0.45 to 1.00

 

0.50%

 

1.50%

 

 

 

 

 

 

 

III

 

Less than or equal to

0.55 to 1.00, but greater

than 0.50 to 1.00

 

0.65%

 

1.65%

 

 

 

 

 

 

 

IV

 

Greater than0.55 to

1.00

 

0.95%

 

1.95 %

 

1.3.The definitions of “Capitalization Rate”,  “L/C Sublimit”,  “Land Assets”,
 MSA”,  “Permitted Ground Lease Investments”,  “Revolving Credit Commitment” and
“Revolving Credit Termination Date” in Section 5.1 of the Credit Agreement are
each hereby amended and restated in their entirety to read as follows:

 

“Capitalization Rate” means (i) 6.25% for single-tenant Properties occupied by
tenants maintaining a BBB- or Baa3 Rating or better from S&P’s or Moody’s,
respectively, (ii) 7.00% for all retail Properties, including mixed-use
retail/office Properties not covered under the foregoing clause (i), (iii) 8.00%
for all office Properties not covered under the foregoing clause (i), (iv) 9.25%
for hotel, motel or resort Properties and (v) 10% for all other Properties not
covered under the foregoing clauses (i), (ii), (iii) or (iv); provided, for all
Properties that are subject to Permitted Ground Lease Investments, the
applicable Capitalization Rate shall be determined as if Borrower was the owner
of the fully-completed building located on such Property.

 

“Land Assets” means any real property which is not an Asset Under Development
and on which no significant improvements have been constructed; provided, that
real property that is adjacent to an Eligible Property but is undeveloped shall
not constitute “Land Assets”.

 

“L/C Sublimit” means $5,000,000, as such amount may be reduced pursuant to the
terms hereof.





-2-




“MSA” means any major metropolitan area of the United States of America that has
a population size that is in the fifty (50) largest metropolitan areas of the
United States of America.

 

“Permitted Ground Lease Investments” means a Ground Lease where the Borrower or
a Wholly-owned Subsidiary is the lessor under such Ground Lease and which is a
Ground Lease (a) of unencumbered land located in a MSA that is owned in fee
simple by the Borrower or a Wholly-owned Subsidiary and on which a fully
completed building is located (all such improvements to be unencumbered), (b)
which may not be transferred, mortgaged or assigned to an alternate lessee
without the prior written consent of the lessor and (c) which may be transferred
and assigned to an alternate lessor without the consent of the lessee; provided,
however, that any Ground Lease may be designated as a Permitted Ground Lease
Investment upon written request by the Borrower to the Administrative Agent and
written approval of such request by the Required Lenders. Ground Leases of Land
Assets or on which an Asset under  Development is located shall not be a
Permitted Ground Lease Investment.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders, in the aggregate, is
equal to $200,000,000 on the Second Amendment Effective Date.

 

“Revolving Credit Termination Date” means the earliest of (i) May 24, 2023, as
such date may be extended pursuant to Section 1.16, (ii) the date on which the
Revolving Credit Commitments are terminated in whole pursuant to Section 1.12,
9.2 or 9.3 hereof and (iii) the date on which a mandatory prepayment under
Section 1.8(b)(iii) is required to be made.

 

1.4.The following definition of “Second Amendment Effective Date” is hereby
added to Section 5.1 of the Credit Agreement in proper alphabetical order:

 

“Second Amendment Effective Date” means May 24, 2019.

 

1.5.Clause (o) of Section 8.8 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

(o)investments in Land Assets and Land Assets contributed to joint ventures not
to exceed in the aggregate at any one time outstanding 10% of Total Asset Value
of the Borrower and its Subsidiaries.

 





-3-




1.6Section 8.8 of the Credit Agreement is hereby amended to delete the following
sentence from the last paragraph thereof:

 

In addition, new investments of the type described in clauses (f), (j), (k),
(l), (m), (o) and proviso (ii) of clause (n) shall only be permitted if after
giving effect to such investment and any Capital Expenditures with respect to
Golf Courses the Revolving Credit Availability would permit the Borrower to
borrow at least $5,000,000 of Revolving Loans.

 

1.7.Clause (e) of Section 8.20 is hereby amended and restated in its entirety to
read as follows:

 

(e)Maintenance of Net Worth. The Borrower shall as of the last day  of each
Fiscal Quarter maintain a Tangible Net Worth of not less than the sum of (a) $
168,580,529, plus (b) 75% of the aggregate net proceeds received by the Borrower
or any of its Subsidiaries after the Second Amendment Effective Date in
connection with any offering of Stock or Stock Equivalents of the Borrower or
the Subsidiaries

 

1.8.Section 8.22 of the Credit Agreement is hereby deleted.

 

1.9.Section 12.25 of the Credit Agreement is hereby amended to add the following
sentence to the end thereof:

 

Each of the Administrative Agent, the Lenders, and the L/C Issuer specifically
acknowledges that the common stock of the Borrower is traded on the NYSE
American exchange under the trading symbol “CTO.” Each of the Administrative
Agent, the Lenders, and the L/C Issuer further expressly acknowledges that it is
aware that the securities laws of the United States prohibit any person who has
received from an issuer material, non-public information, including information
concerning the matters that are the subject of this Agreement, from purchasing
or selling securities of such issuer on the basis of material, non-public
information concerning the issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.

 





-4-




1.10.Exhibit E (Compliance Certificate) to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth on Exhibit E attached
hereto.

 

1.11.Schedules 1, 6.2, 6.11, 6.17, 6.23 and 6.25 to the Credit Agreement are
hereby amended and restated in its entirety to read as set forth on,
respectively, Schedules 1, 6.2, 6.11, 6.17, 6.23 and 6.25 attached hereto and
any reference contained in the Agreement to “the date hereof” with respect to
the information set forth on such Schedules is hereby amended to read “the
Second Amendment Effective Date”.

 

SECTION 2.CONSENT TO COMMITMENT ACCOUNT INCREASE.

 

2.1Subject to the satisfaction of the conditions set forth in Section 3 below,
the Administrative Agent hereby consents to the Commitment Amount Increase. The
Administrative Agent acknowledges and agrees that this Second Amendment
satisfies the requirement of the delivery of a commitment amount increase
request from the Borrower under Section 1.15 of the Credit Agreement.
Notwithstanding anything to the contrary in Section 1.15, no repayment of any
outstanding Eurodollar Loans shall be deemed to have occurred in connection with
the Commitment Amount Increase; provided, however, that the Borrower shall pay
any amounts owing to any Lender pursuant to Section 1.11 of the Credit Agreement
in connection with the repayment of Loans due to the rebalancing of the
outstanding principal balance of the Loans after giving effect to the Commitment
Amount Increase.

 

2.2.Subject to the satisfaction of the conditions set forth in Section 4 below,
each Increasing Lender hereby consents to the increase in its Commitment to the
amount set forth on Schedule 1 attached hereto. As of the date of this Consent,
the Commitment Amount Increase shall be effective.

 

SECTION 3.CONDITIONS PRECEDENT.

 

The effectiveness of this Second Amendment is subject to the satisfaction of all
of the following conditions precedent:

 

3.1.The Borrower, the Guarantors, the Lenders and the Administrative Agent shall
have executed and delivered to the Administrative Agent this Second Amendment.

 

3.2.The Borrower shall have paid to the Administrative Agent all fees and
expenses (including pursuant to Section 4.2 hereof) due in connection with this
Second Amendment.

 

3.3.The Administrative Agent shall have received each of the deliveries listed
on the List of Closing Documents attached hereto as Annex I.

 

3.4.Legal matters incident to the execution and delivery of this Second
Amendment shall be reasonably satisfactory to the Administrative Agent and its
counsel.

 





-5-




SECTION 4.REPRESENTATIONS.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Second Amendment, the Borrower hereby represents to the
Administrative Agent and the Lenders that (a) after giving effect to this Second
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement are and shall be and remain true and correct in all material
respects as of the date hereof (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this Second
Amendment.

 

SECTION 5.MISCELLANEOUS.

 

5.1.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Second Amendment need not be made in the Credit Agreement, the
Notes, the other Loan Documents, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

5.2.The Borrower agrees to pay on demand all reasonable costs and out-of-pocket
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Second Amendment,
including the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent.

 

5.3.Each Guarantor consents to the amendments and modifications to the Credit
Agreement as set forth herein and confirms all of its obligations under its
Guaranty remain in full force and effect. Furthermore, each Guarantor
acknowledges and agrees that the consent of the Guarantors, or any of them, to
any further amendments to the Credit Agreement shall not be required as a result
of this consent having been obtained.

 

5.4.This Second Amendment is a Loan Document. This Second Amendment may be
executed in any number of counterparts, and by the different parties on
different counterpart signature pages, all of which taken together shall
constitute one and the same agreement. Any of the parties hereto may execute
this Second Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery
of  executed counterparts of this Second Amendment by Adobe portable document
format (a “PDF”) via e-mail or by facsimile shall be effective as an original.
This Second Amendment,  and the rights and the duties of the parties hereto,
shall be construed and determined in accordance with the internal laws of the
State of New York.

 

[Signature Pages Follow]

 

 

 



-6-



 

 

This Second Amendment to Second Amended and Restated Credit Agreement is entered
into as of the date and year first above written

 

 

“Borrower”

 

 

 

 

 

CONSOLIDATED-TOMOKA L AND Co., a Florida

corporation

 

 

 

 

By:

//Mark E. Patten

 

 

Name: Mark E. Patten

 

 

Title: Senior vice President and Chief

 

 

Financial Officer

 

 

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

 

“Guarantors”

 

 

 

 

 

INDIGO DEVELOPMENT LLC, a Florida limited liability

company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

By:

//Mark E. Patten

 

 

Name: Mark E. Patten

 

 

Title: Senior vice President and Chief

 

 

Financial Officer

 

 

 

INDIGO HENRY LLC, a Florida limited liability

company

 

 

 

 

By:

Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

 

 

 

By:

//Mark E. Patten

 

 

Name: Mark E. Patten

 

 

Title: Senior vice President and Chief

 

 

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

LHC15 GLENDALE AZ LLC, a Delaware limited liability company

 

By:  Consolidated-Tomoka Land Co.,  a Florida

        Corporation, its sole member

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

LHC15 RIVERSIDE FL LLC, a Delaware limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida

      Corporation, its sole manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

CTO16 MONTEREY LLC,  a Delaware limited liability company

 

By: Consolidated-Tomoka Land Co.,  a Florida corporation, its sole member

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

CTO16 AUSTIN LLC,  a  Delaware limited liability company

 

By:  Consolidated-Tomoka Land Co., a Florida corporation, its sole manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

CTO16 CHARLOTTESVILLELLC, a Delaware

limited liability company

 

By: Consolidated-Tomoka Land Co.,  a Florida corporation,  its sole manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

CTO16 HUNTERSVILLE LLC,  a Delaware

limited liability company

 

By: Consolidated-Tomoka Land Co., corporation, its sole manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

CTO16 OSI LLC,  a  Delaware limited liability  company

By: Consolidated-Tomoka Land Co., a Florida corporation,  its sole manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

CTO16 OLIVE TX LLC, a  Delaware  limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida

     corporation,  its sole manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

CTOI 6  RALEIGH LLC, a  Delaware limited liability company

 

By: Consolidated-Tomoka Land Co., a  Florida corporation, its sole  member

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

CTO16 PETERSON LLC, a Delaware limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

IG116 PETERSON LLC, a Delaware limited liability company

 

By: Indigo Group, Inc., a  Florida corporation, its sole  manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 

CTO l  7  SARASOTA LLC,  a  Delaware limited liability company

 

By: Consolidated-Tomoka Land Co.,  a Florida

corporation, its sole member

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior vice President and Chief

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

CTO17 SAUGUS LLC, a Delaware limited liability company

 

By: Consolidated-Tomoka Land Co., a  Florida Corporation, its sole member

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 

I

 

CTO17 WESTCLIFF TX LLC, a Delaware limited liability  company

 

By: Consolidated-Tomoka Land Co., a Florida corporation, its sole member

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 

CTO16  RENO LLC, a Delaware  limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida corporation,  its manager

 

By://Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President   and Chief Financial officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

CTO17 BRANDON  FL LLC, a  Delaware limited liability company

 

By: Consolidated-Tomoka Land Co., a  Florida corporation, its manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and ChiefFinancial Officer

 

BLUEBIRD METROWEST ORLANDO LLC ,  a

Delaware limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 

CTO17 HILLSBORO OR LLC, a

Delaware limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 

INDIGO GROUP INC.,

a Florida corporation

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

CTO18 ASPEN LLC, a Delaware limited liability  company

 

By: Consolidated-Tomoka Land Co., a Florida corporation, its  manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 

CTO18 JACKSONVILLE FL LLC, a  Delaware

limited liability company

 

By: Consolidated-Tomoka Land C9.,  a Florida corporation, its manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

CTO18 ARLINGTON TX LLC,  a Delaware

limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief Financial Officer

 

CTO18 ALBUQUERQUE NM LLC, a Delaware

limited liability company

 

By: Consolidated-Tomoka Land Co., a Florida corporation, its manager

 

By: //Mark E. Patten

Name: Mark E. Patten

Title: Senior Vice President and Chief

Financial Officer

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

Accepted and Agreed to.

 

"  Administrative Agent and L/C Issuer"

 

BANK OF MONTREAL, as L/C Issuer and as Administrative Agent

 

By: //Gwendolyn Gatz

Name: Gwendolyn Gatz

Title: Director

 

"LENDERS"

 

BANK OF MONTREAL, as a Lender and Swing Line Lender

 

By:// Gwendolyn Gatz

Title: Director

I





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

BRANCH BANKING AND TRUST COMPANY

 

By: //LeAnne Feagan

Name: LeAnne Feagan

Title: Vice President

 





(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: //Valerie A. Girrens

Name: Valerie A. Girrens

Title: Vice President

 

 

 



(SIGNATURE PAGE TO SECOND AMENDMENT TO CONSOL!DAT ED-TOMOKA LAND CO.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

 

To:Bank of Montreal, as  Administrative

Agent under, and the Lenders party to,

the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement
dated as of September 7, 2017, among Consolidated-Tomoka Land Co., as Borrower,
the Guarantors signatory thereto, the Administrative Agent and the Lenders party
thereto (the “Credit Agreement”). Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.I am the duly elected _______________ of Consolidated-Tomoka Land Co.;

 

2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

 

4.The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

 

5.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 





 



 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered
this ______ day of ______________ 20___.

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 





 



 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------

 

COMPLIANCE CALCULATIONS

FOR SECOND AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF SEPTEMBER 7, 2017, AS AMENDED

 

CALCULATIONS AS OF, ______________, ___.

 

--------------------------------------------------------------------------------

 

A

Maximum Total Indebtedness to Total Asset Value

 

 

 

 

Ratio (Section 8.20(a))

 

 

 

 

 

 

 

 

 

1.

Total Indebtedness

 

$

 

 

 

 

 

 

 

 

2.

Total Asset Value as calculated on Exhibit

 

 

 

 

 

A hereto

 

 

 

 

 

 

 

 

 

 

3.

Ratio of Line A1 to A2

 

 

 

:1.0

 

 

 

 

 

 

 

4.

Line A3 must not exceed

 

 

0.60:1.0

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

B

Maximum Secured Indebtedness to Total Asset

 

 

 

 

Value Ratio (Section 8.20(b))

 

 

 

 

 

 

 

 

 

1.

Secured Indebtedness

 

$

 

 

 

 

 

 

 

 

2.

Total Asset Value as calculated on Exhibit

 

 

 

 

 

A hereto

 

 

 

 

 

 

 

 

 

 

3.

Ratio of Line B1 to B2

 

 

 

:1.0

 

 

 

 

 

 

 

4.

Line B3 must not exceed

 

 

0.40:1.0

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

C

Minimum Adjusted EBITDA to Fixed Charges

 

 

 

 

Ratio (Section 8.20(c))

 

 

 

 

 

 

 

 

 

1.

Net Income

 

$

 

 

 

 

 

 

 

 

2.

Depreciation and amortization expense

 

 

 

 

 

 

 

 

 

 

3.

Interest Expense

 

 

 

 

 

 

 

 

 

 



 

 

4.

Income tax expense

 

 

 

 

 

 

 

 

 

 

5.

Extraordinary, unrealized or non-recurring losses

 

 

 

 

 

 

 

 

 

 

6.

Non-Cash Compensation Paid in Equity Securities

 

 

 

 

 

 

 

 

 

 

7.

Extraordinary, unrealized or non-recurring gains

 

 

 

 

 

 

 

 

 

 

8.

Income tax benefits

 

 

 

 

 

 

 

 

 

 

9.

Sum of Lines C2, C3, C4, C5 and C6

 

 

 

 

 

 

 

 

 

 

10.

Sum of Lines C7 and C8

 

 

 

 

 

 

 

 

 

 

11.

Line C1 plus Line C9 minus Line C10

 

 

 

 

 

EBITDA”)

 

 

 

 

 

 

 

 

 

 

12.

Annual Capital Expenditure Reserve

 

 

 

 

 

EBITDA”)

 

 

 

 

 

 

 

 

 

 

13.

Line C11 minus Line C12 (“Adjusted

 

 

 

 

 

EBITDA”)

 

 

 

 

 

 

 

 

 

 

14.

Interest Expense

 

 

 

 

 

 

 

 

 

 

15.

Principal Amortization Payments

 

 

 

 

 

 

 

 

 

 

16.

Dividends

 

 

 

 

 

 

 

 

 

 

17.

Income Taxes Paid

 

 

 

 

 

 

 

 

 

 

18.

Sum of Lines C14, C15, C16 and C17

 

 

 

 

 

(“Fixed Charges”)

 

 

 

 

 

 

 

 

 

 

19.

Ratio of Line C13 to Line C18

 

 

 

:1.0

 

 

 

 

 

 

 

20.

Line C19 shall not be less than

 

 

1.50:1.0

 

 

 

 

 

 

 

21.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

D.

Maximum Secured Recourse Indebtedness to Total

 

 

 

 

Asset Value Ratio(Section 8.20(d))

 

 

 

 

 

 

 

 

 

 

1.

Secured Recourse Indebtedness

 

$

 

 

 

 

 

 

 

 

2.

Total Asset Value as calculated on Exhibit

 

 

 

 

 

A hereto

 

 

 

 

 

 

 

 

 

 

3.

Ratio of Line D1 to Line D2

 

 

 

:1.0

 



 

 

 

 

 

 

 

 

4.

Line D3 shall not exceed

 

 

0.05:1.0

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

E.

Tangible Net Worth (Section 8.20(e))

 

 

 

 

 

 

 

 

 

 

1.

Tangible Net Worth

 

$

 

 

 

 

 

 

 

 

2.

Aggregate net proceeds of Stock and Stock

 

 

 

 

 

Equivalent offerings

 

 

 

 

 

 

 

 

 

 

3.

75% of Line E2

 

 

 

 

 

 

 

 

 

 

4.

$168,580,529 plus Line E3

 

 

 

 

 

 

 

 

 

 

5.

Line E1 shall not be less than Line E4

 

 

 

 

 

 

 

 

 

 

6.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

F.

Investments (Corporate Debt in REC/REITS)

 

 

 

 

(Section 8.8(f))

 

 

 

 

 

 

 

 

 

 

1.

Investments in debt of listed real estate

 

$

 

 

 

companies and real estate investment trusts

 

 

 

 

 

 

 

 

 

 

2.

Line F1 shall not exceed $15,000,000

 

 

 

 

 

 

 

 

 

 

3.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

G.

Investments (Joint Ventures) (Section 8.8(j))

 

 

 

 

 

 

 

 

 

 

1.

Cash Investments in Joint Ventures

 

$

 

 

 

 

 

 

 

 

2.

Total Asset Value

 

 

 

 

 

 

 

 

 

 

3.

Line G1 divided by Line G2

 

 

 

 

 

 

 

 

 

 

4.

Line G3 shall not exceed 10% of Total

 

 

 

 

 

Asset Value

 

 

 

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

H.

Investments (Assets Under Development)

 

 

 

 

(Section 8.8(k))

 

 

 

 

 

 

 

 

 

 

1.

Assets Under Development

 

$

 

 

 

 

 

 

 

 

2.

Total Asset Value

 

 

 

 

 

 

 

 

 

 



 

 

3.

Line H1 divided by Line H2

 

 

 

 

 

 

 

 

 

 

4.

Line H3 shall not exceed 7.5% of Total

 

 

 

 

 

Asset Value

 

 

 

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

I.

Investments (Mortgage Loans, Mezzanine Loans

 

 

 

 

and Notes Receivable) (Section 8.8(l))

 

 

 

 

 

 

 

 

 

 

1.

Mortgage Loans, Mezzanine Loans and

 

$

 

 

 

Notes Receivable

 

 

 

 

 

 

 

 

 

 

2.

Total Asset Value

 

 

 

 

 

 

 

 

 

 

3.

Line I1 divided by Line I2

 

 

 

 

 

 

 

 

 

 

4.

Line I3 shall not exceed 25% of Total

 

 

 

 

 

Asset Value

 

 

 

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

J.

Investments (Ground Leases) (Section 8.8(m))

 

 

 

 

 

 

 

 

 

 

1.

Investments in Ground Leases other than

 

$

 

 

 

Permitted Ground Lease Investments

 

 

 

 

 

 

 

 

 

 

2.

Total Asset Value

 

 

 

 

 

 

 

 

 

 

3.

Line J1 divided by Line J2

 

 

 

 

 

 

 

 

 

 

4.

Line J3 shall not exceed 20% of Total

 

 

 

 

 

Asset Value

 

 

 

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

K.

Investments (Stock Repurchases) (Section 8.8(n))

 

 

 

 

 

 

 

 

 

 

1.

Stock Repurchases

 

$

 

 

 

 

 

 

 

 

2.

Investment Net Sales Proceeds

 

$

 

 

 

 

 

 

 

 

3.

Line K1 minus Line K2

 

 

 

 

 

 

 

 

 

 

4.

Adjusted EBITDA (from Line C13)1

 

$

 

 

 

 

 

 

 

 

5.

Fixed Charges (from Line C18)

 

$

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Remainder to be completed if Line K5 is greater than $0.



 



 

 

 

6.

Sum of lines K3 and K5

 

$

 

 

 

 

 

 

 

 

7.

Ratio of Line K4 to Line K6

 

 

 

:1.0

 

 

 

 

 

 

 

8.

Line K7 shall not be less than

 

 

1.50:1.0

 

 

 

 

 

 

 

9.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

L.

Investments (Land Assets) (Section 8.8(o))

 

 

 

 

 

 

 

 

 

 

1.

Land Assets

 

$

 

 

 

 

 

 

 

 

2.

Total Asset Value

 

 

 

 

 

 

 

 

 

 

3.

Line L1 divided by Line L2

 

 

 

 

 

 

 

 

 

 

4.

Line L3 shall not exceed 10% of Total

 

 

 

 

 

Asset Value

 

 

 

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 

M.

Aggregate Investment Limitation to Total Asset

 

 

 

 

Value (Section 8.8)

 

 

 

 

 

 

 

 

 

 

1.

Sum of Lines F1, G1, H1, I1, J1 and K3

 

$

 

 

 

 

 

 

 

 

2.

Total Asset Value

 

 

 

 

 

 

 

 

 

 

3.

Line M1 divided by Line M2

 

 

 

 

 

 

 

 

 

 

4.

Line M3 shall not exceed 30% of Total

 

 

 

 

 

Asset Value

 

 

 

 

 

 

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

 

yes/no

 





 



 

EXHIBIT A TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

 

This Exhibit A, with a calculation  date of ______________, ___, is attached to
Schedule I to the Compliance Certificate of Consolidated-Tomoka Land Co. dated
September 7, 2017, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein. The undersigned hereby certifies that the following is a
true, correct and complete calculation of Total Asset Value for Rolling Period
most recently ended:

 

[Insert Calculation]

 

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 





 



 

EXHIBIT B TO SCHEDULE I

TO COMPLIANCE CERTIFICATE

OF CONSOLIDATED-TOMOKA LAND CO.

 

This Exhibit B, with a calculation date of ______________, ___, is attached to
Schedule I to the Compliance Certificate of Consolidated-Tomoka Land Co. dated
September 7, 2017, as amended, and delivered to Bank of Montreal, as
Administrative Agent, and the Lenders party to the Credit Agreement, as amended,
referred to therein. The undersigned hereby certifies that the following is a
true, correct and complete calculation of Property NOI for all Properties for
Rolling Period most recently ended:

 

PROPERTY

PROPERTY INCOME

MINUS

PROPERTY EXPENSES (WITHOUT CAP. EX. RESERVE

OR

MANAGEMENT FEES)

MINUS

ANNUAL CAPITAL EXPENDITURE RESERVE

MINUS

GREATER OF 3% OF RENTS OR ACTUAL

MANAGEMENT FEES

EQUALS

PROPERTY NOI

 

$                   

-

$                       

 

 

 

 

=

$                  

 

$                   

-

$                       

 

 

 

 

=

$                   

 

$                   

-

$                       

 

 

 

 

=

$                   

 

$                   

-

$                       

 

 

 

 

=

$                   

 

TOTAL PROPERTY NOI FOR ALL PROPERTIES:

$                        

 

 

CONSOLIDATED-TOMOKA LAND CO.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 





 



 

SCHEDULE 1

 

 

REVOLVING CREDIT

NAME OF LENDER

COMMITMENT

 

 

Bank of Montreal

$73,000,000

 

 

Wells Fargo Bank, National

$63,500,000

Association

 

 

 

Branch Banking and Trust

$63,500,000

Company

 

 

 

TOTAL

$200,000,000

 

 

 





 



 

SCHEDULE 6.2

 

SUBSIDIARIES

 

BLUEBIRD ARROWHEAD PHOENIX LLC (a limited liability company)

Date of Formation:January 14, 2013

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

BLUEBIRD GERMANTOWN MD LLC (a limited liability company)

Date of Formation:August 15, 2013

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

BLUEBIRD METROWEST ORLANDO LLC (a limited liability company)

Date of Formation:January 14, 2013

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

BLUEBIRD RENTON WA LLC (a limited liability company)

Date of Formation:July 11, 2013

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

CTLC GOLDEN ARROW KATY LLC (a limited liability company)

Date of Formation:March 24, 2014

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

CTO16 ATLANTIC LLC (limited liability company)

Date of Formation:November 9, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO16 AUSTIN LLC (limited liability company) 9/30/16]

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 





 



 

CTO16 CHARLOTTESVILLE LLC (limited liability company)

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO16 DALLAS LLC (limited liability company)

Date of Formation:February 9, 2016

State of Formation:Delaware

Member:Indigo Group Inc. 99% Managing Member Indigo Group Ltd. 1% Managing
Member

 

CTO16 HUNTERSVILLE LLC (limited liability company)

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO16 MONTEREY LLC (limited liability company)

Date of Formation:August 12, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO16 OLIVE TX LLC (limited liability company)

Date of Formation:September 9, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO16 OSI LLC (limited liability company

Date of Formation:August 17, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO16 PETERSON LLC (limited liability company)

Date of Formation:October 11, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 





 



 

CTO16 RALEIGH LLC (limited liability company

Date of Formation:September 9, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO16 RENO LLC (limited liability company)

Date of Formation:November 1, 2016

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO17 BRANDON FL LLC (limited liability company)

Date of Formation:March 27, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO17 HILLSBORO OR LLC (limited liability company)

Date of Formation:September 19, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co.

 

CTO17 SARASOTA LLC (limited liability company)

Date of Formation:January 10, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO17 SAUGUS LLC (limited liability company)

Date of Formation:February 17, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO17 WESTCLIFF TX LLC (limited liability company)

Date of Formation:January 10, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

CTO18 ALBUQUERQUE NM LLC (limited liability company)

Date of Formation:August 8, 2018

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 





 



 

CTO18 ARLINGTON TX LLC (limited liability company)

Date of Formation:December 10, 2018

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

CTO18 ASPEN LLC (limited liability company)

Date of Formation:January 25, 2018

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

CTO18 JACKSONVILLE FL LLC (limited liability company)

Date of Formation:September 13, 2018

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

CTO19 BIRMINGHAM LLC (limited liability company)

Date of Formation:May 8, 2019

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

CTO19 WINSTON SALEM NC LLC (limited liability company)

Date of Formation:March 13, 2019

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

DAYTONA JV LLC (limited liability company)

Date of Formation:August 5, 2015

State of Formation:Florida

Members:LHC15 Atlantic DB JV LLC (50%, managing member) and CTO16 Atlantic LLC
(CTO affiliate), which acquired its interest from SM Bermuda Dunes Owner LLC (DE
LLC), a Square Mile Capital entity).

 

DB BEACH LAND LLC (limited liability company)

Date of Formation:July 14, 2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 





 



 

DB MAIN STREET LLC (limited liability company)

Date of Formation:March 13, 2019

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

DB MAINLAND LLC (limited liability company)

(Name changed from CTO17 Atlanta LLC on 7/14/2017)

Date of Formation:May 11, 2017; Name Change Amendment 7/14/2017

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

DB MAINLAND TWO LLC (limited liability company)

Date of Formation:April 23, 2018

State of Formation:Delaware

Member:Indigo Group Inc. 100%

 

GOLDEN ARROW 6 LLC (Delaware limited liability company)

Date of Formation:September 16, 2014

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100% Managing Member

 

GOLDEN ARROW CHARLOTTE NC LLC (a limited liability company)

Date of Formation:August 29, 2014

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

GOLDEN ARROW CLERMONT FL LLC   (a limited liability company)

Date of Formation:August 29, 2014

State of Formation:Delaware

Member:Golden Arrow 6 LLC, 100% Managing Member

 

IGI16 PETERSON LLC (a limited liability company)

Date of Formation:October 12, 2016

State of Formation:Delaware

Member:Indigo Group Inc., 100% Managing Member

 





 



 

IGI18 Back 40 LLC (limited liability company)

Date of Formation:February 23, 2018

State of Formation:Delaware

Member:Indigo Group Inc 100%

 

IGI19 FC VA LLC (limited liability company)

Date of Formation:March 21, 2019

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co. 100%

 

INDIGO DEVELOPMENT LLC (a limited liability company)

Date of Formation:January 13, 2009

State of Formation:Florida

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

INDIGO GRAND CHAMPIONS FIVE LLC (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Charter Number:L10000076595

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GRAND CHAMPIONS SIX LLC (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GRAND CHAMPIONS TEN LLC (a limited liability company)

Date of Formation:July 20, 2010

State of Formation:Florida

Member:Palms Del Mar Inc., 100% Managing Member

 

INDIGO GROUP INC. (corporation)

(Name Change from Indigo Development Inc.  April 7, 1987)

(Name Change from The Charles Wayne Group Inc. July 23, 1991)

Date of Incorporation: September 27, 1984

State of Incorporation: Florida

Authorized Shares:7,500 common shares @ $1.00 par value

75,000 (increased from 30,000 4/26/85) Series preferred shares @ $100.00 par
value

 





 



 

INDIGO GROUP LTD (limited partnership)

(Name Change from The Charles Wayne Group Ltd. August 1, 1991)

Date of Formation:April 30, 1987

State of Formation:Florida

 

Partners:

Indigo Group Inc.

 (Managing General Partner)1.460%

Palms Del Mar Inc.5.065%

 (Limited Partner)

Consolidated-Tomoka Land93.475%

 

INDIGO HENRY LLC (a limited liability company)

Date of Formation:May 24, 2006

State of Formation:Florida

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

INDIGO INTERNATIONAL LLC (a limited liability company)

Date of Formation:January 13, 2009

State of Formation:Florida

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

LHC14 OLD DELAND LLC (limited liability company)

(Name changed from Golden Arrow Plaza Retail LLC on 5/11/2015

 Date of Formation:June 4, 2014; Name Change Amendment 05/11/2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

LHC15 ATLANTIC DB JV LLC (limited liability company)

Date of Formation:August 3, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

LHC15 GLENDALE AZ LLC (limited liability company)

Date of Formation:April 28, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 





 



 

LHC15 RALEIGH NC LLC (limited liability company)

Date of Formation:October 26, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

LHC15 RIVERSIDE FL LLC (limited liability company)

Date of Formation:June 30, 2015

State of Formation:Delaware

Member:Consolidated-Tomoka Land Co., 100% Managing Member

 

PALMS DEL MAR INC. (corporation)

Date of formation:May 12, 1978 (Acquired by CTLC 3/27/87)

State of formation:Florida

Authorized Shares:1,000 common shares @ $1.00 par value

Registered Agent:Daniel E. Smith, 1530 Cornerstone Blvd., Ste. 100, Daytona
Beach, FL 32117

 

PLAY IT FOREWARD DAYTONA LLC (a limited liability company)

Date of Incorporation:May 17, 2013

State of Incorporation:Florida

Manager:Consolidated-Tomoka Land Co., 100% Managing Member

 

PLAY IT FORWARD DAYTONA INC. (conversion from Play It Forward Daytona LLC)
501(c)3 charitable entity

Date of Incorporation:October 5, 2015 State of Incorporation:Florida

 

TIGER BAY MITIGATION LLC (limited liability company)

Date of Formation:January 17, 2018

State of Formation:Florida

Member:Originally Consolidated-Tomoka Land Co. 100%; as of 6/7/2018, a 69.77%
interest in the entity was conveyed to ASG Tiger Bay Holdings LLC.

 

TOMOKA AG INC.

Ag Operations

(Name changed from W. Hay Inc., effective July 18 2012)

Date of Incorporation:December 21, 2004

State of Incorporation:Florida

Authorized Shares:1,000 common shares, $1.00 par value

 





 



 

SCHEDULE 6.11

 

LITIGATION

 

This Schedule 6.11 is qualified in its entirety by reference to specific
provisions of the Credit

Agreement to which it relates, and to the extent such provisions contain
representations and warranties, this Schedule 6.11 is intended to only qualify
and shall not be deemed to expand in any way the scope or effect of any such
representations and warranties. Capitalized terms used herein but not defined
herein shall have the meanings ascribed to them in the Credit Agreement.
Inclusion of information herein shall not be construed as an admission that such
information is material to the Borrower or to any of the Subsidiaries. Matters
reflected in this Schedule are not necessarily limited to matters required by
the Credit Agreement to be reflected herein. Any such additional matters are
included herein for informational purposes and do not necessarily include other
matters of similar nature. Headings have been inserted herein for convenience of
reference only and shall to no extent have the effect of amending or changing
the express description of this Schedule in the Credit Agreement.

 

North Carolina Department of Transportation/Lease Agreement with Harris Teeter.
On November 21, 2011, the Company, Indigo Mallard Creek LLC and Indigo
Development LLC, as owners of the Harris Teeter income property in Charlotte,
were served with pleadings for a highway condemnation action involving this
property. The proposed road modifications would impact access to the property.
The Company does not believe the road modifications provided a basis for Harris
Teeter to terminate the lease. Regardless, in January 2013, the North Carolina
Department of Transportation (“NCDOT”) proposed to redesign the road
modifications to keep the all access intersection open for ingress with no
change to the planned limitation on egress to the right-in/right-out only.
Additionally, NCDOT and the City of Charlotte proposed to build and maintain a
new access road/point into the property. Construction has begun and is not
expected to be completed until 2019. Harris Teeter has expressed satisfaction
with the redesigned project and indicated that it will not attempt to terminate
its lease if this project is built as currently redesigned. Because the
redesigned project will not be completed until 2019, the condemnation case has
been placed in administrative closure. As a result, the trial and mediation will
not likely be scheduled until requested by the parties, most likely in 2020.

 





 



 

SCHEDULE 6.17

 

ENVIRONMENTAL ISSUES

 

This Schedule 6.17 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.17 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties. Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement. Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries. Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein. Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature. Headings have been inserted
herein for convenience of reference only and shall to no extent have the effect
of amending or changing the express description of this Schedule in the Credit
Agreement.

 

PropertyAddress

Description of Environmental

Issue

 

Indigo Lakes ResortDaytona Beach, FLMonitoring and testing is

complete and the site received a No Further Action letter in January 2017.

 

Little Lake GrassyLake Placid, FLLittle Lake Grassy is a small

pond located adjacent to a large citrus grove operation that was formerly
operated by the Company. The contamination originated at a maintenance facility
used as part of the irrigation system for the citrus grove. The Company fully
implemented the Remedial Action Plan (RAP) previously approved by the State and
the State recently confirmed that the testing and treatment activities performed
pursuant to the RAP were completed satisfactorily. The State also recently
approved the Company’s plan for monitoring the site which calls for the Company

 





 



 

 

 

providing monitoring results

once per year. The monitoring program is now underway.

Acreage West of Interstate 95

Daytona Beach, FL

In connection with certain land sale Contracts to which Borrower is a party, the
pursuit of customary development entitlements gave rise to an informal inquiry
and subsequently a formal written request by federal regulatory agencies on a
portion of Borrower’s land. Borrower believes the issues raised by, and the land
which is the subject of, the inquiry are similar to or the same as those which
were addressed and resolved in December 2012 in a settlement agreement between
Borrower and St. Johns River Water Management District (the “SJRWMD Matter”).
This matter was resolved through an executed Administrative Compliance Order
with the Environmental Protection Agency, whereby the necessary permits were
obtained, and a restoration plan was agreed upon. The restoration plan is
approximately 70% complete, consistent with the budget and schedule developed as
part of the plan.

Acreage East of Interstate 95

Daytona Beach, FL

The pursuit of certain development entitlements gave rise to a notice of
violation by the Army Corps

of Engineers. Borrower believes the issues raised by,

 





 



 

and the land which is the subject of, the inquiry are similar to or the same as
those in the SJRWMD Matter. This matter has been resolved through the notice of
violation having been rescinded and the permit having been issued.

 





 



 

SCHEDULE 6.23

 

MAINTENANCE AND CONDITION

 

This Schedule 6.23 is qualified in its entirety by reference to specific
provisions of the Credit Agreement to which it relates, and to the extent such
provisions contain representations and warranties, this Schedule 6.23 is
intended to only qualify and shall not be deemed to expand in any way the scope
or effect of any such representations and warranties. Capitalized terms used
herein but not defined herein shall have the meanings ascribed to them in the
Credit Agreement. Inclusion of information herein shall not be construed as an
admission that such information is material to the Borrower or to any of the
Subsidiaries. Matters reflected in this Schedule are not necessarily limited to
matters required by the Credit Agreement to be reflected herein. Any such
additional matters are included herein for informational purposes and do not
necessarily include other matters of similar nature.

 

The Borrower owns just over 5,300 acres of land in Daytona Beach, Volusia
County, Florida and the surrounding area for which no formal flood zone
determination has been made.

 





 



 

SCHEDULE 6.25

 

SIGNIFICANT LEASES

(All Leases including self development)

 

 

 

Property

Tenant

Landlord

2890 Providence Lake Blvd.

LA Fitness/

CTO17 Brandon FL LLC (as to an

Brandon, FL

Fuzzy’s Taco Shop/

World of Beer

undivided 74.10% interest)

 

Consolidated-Tomoka Land Co. (as

 

 

to an undivided 25.90% interest)

1073 Broadway Saugus, MA

JoAnn

CTO17 Saugus LLC

3511 West Biddison Street Fort Worth, TX

Westcliff Shopping Center

CTO17 Westcliff TX LLC

1900 Fruitville Road Sarasota, FL

Staples

CTO17 Sarasota LLC

11 N Sierra Street Reno, NV

Reno Riverside

CTO16 Reno LLC

3600 Peterson Way Santa Clara, CA

Office Building

CTO16 Peterson LLC (as to an undivided 62.76% interest)

 

 

IGI16 Peterson LLC (as to an undivided 37.24%)

4323/4341 Maple Ave Dallas, TX

7-Eleven / Pharmacy

CTO16 Dallas LLC (as to an undivided 99% interest)

 

 

Indigo Group Ltd (as to an undivided 1% interest)

245 Riverside Ave Jacksonville, FL

Office Building

LHC15 Riverside FL LLC

1100 Corporate Center Drive Raleigh, NC

Office Building

LHC15 Raleigh LLC

200 East Franklin Street Monterey, CA

Bank of America Branch

CTO16 Monterey LLC

4700 Green Road Raleigh, NC

At Home

CTO16 Raleigh LLC

521 E. Hyman Avenue Aspen, CO

Aspen Core Condominiums

CTO18 Aspen LLC

 

 





 



 

 

 

Property

Tenant

Landlord

1871 Jonesboro Rd. McDonough, GA

Dick’s Sporting Goods, Inc.

Consolidated-Tomoka Land Co. (as to an undivided 40.5% interest)

 

 

Indigo Development LLC (as to an undivided 28.7% interest)

 

 

Indigo Henry LLC (as to an undivided 30.8% interest)

1871 Jonesboro Rd. McDonough, GA

Best Buy Stores, L.P.

Consolidated-Tomoka Land Co. (as to an undivided 40.5% interest)

 

 

Indigo Development LLC (as to an undivided 28.7% interest)

 

 

Indigo Henry LLC (as to

an undivided 30.8% interest)

17510 N 75th Ave Phoenix, AZ

Big Lots

Bluebird Arrowhead Phoenix LLC

20926 Frederick Road Germantown, MD

Big Lots

Bluebird Germantown MC LLC

7580 W Bell Road Glendale, AZ

Container Store

LHC15 Glendale AZ LLC (as to an undivided 25.88% interest)

 

 

Consolidated-Tomoka Land Co. (as an undivided 74.12% interest)

2501 N Field Street Dallas, TX

CVS-Dallas

CTO16 Olive TX LLC

2201 West W.T. Harris Blvd. Charlotte, NC

Harris Teeter, Inc.

Indigo Development LLC

(as to an undivided 42% interest)

 

 

Consolidated-Tomoka Land Co. (as to an undivided 37% interest)

 

 

Indigo Mallard Creek LLC (as to an undivided 21% interest)

6355 Metrowest Blvd, Suite 100 Orlando, FL

Hilton Metrowest

Bluebird Metrowest Orlando LLC

1800 Metrowest Drive, Suite 100

Hilton Metrowest Cambridge

Bluebird Metrowest Orlando LLC

19935 Katy Freeway Houston, TX

Lowe’s Home Center

CTLC Golden Arrow Katy LLC

 

 





 



 

 

 

Property

Tenant

Landlord

11590 Research Blvd Austin, TX

Carrabba’s

CTO16 Austin LLC

11600 Research Blvd Austin, TX

Outback Steakhouse

CTO16 OSI LL

1101 Seminole Trail Charlottesville, VA

Outback Steakhouse

CTO16 Charlottesville LLC

16400 Northcross Drive Huntersville, NC

Outback Steakhouse

CTO16 Huntersville LLC

17615 140th Ave SE

Renton, WA

Rite Aid

Bluebird Renton WA LLC

4395 Kimball Bridge Rd. Alpharetta, GA

Walgreen Co. (Store #5903)

Indigo Development LLC

2590 E Hwy 50

Clermont, FL

Walgreen Co. (Store #7273)

Golden Arrow Clermont FL LLC

357 S. Atlantic Avenue Daytona Beach, FL

Concina 214/Landshark

Daytona JV LLC

5401 Watson Drive SE Albuquerque, NM

Fidelity Bank Building

CTO18 Albuquerque NM LLC

3775 Oxford Station Way Winston-Salem, NC

Hobby Lobby

CTO19 Winston Salem NC LLC

1650 West I-20

Arlington, TX

Macaroni Grill

CTO18 Arlington TX LLC

4914 Town Center Parkway Jacksonville, FL

Chuys’s

CTO18 Jacksonville FL LLC

4826 Town Center Parkway Jacksonville, FL

Firebird’s

CTO18 Jacksonville FL LLC

4954 Town Center Parkway Jacksonville, FL

Cheddar’s

CTO18 Jacksonville FL LLC

4990 Town Center Parkway Jacksonville, FL

JP Morgan Chase Bank

CTO18 Jacksonville FL LLC

4710 Town Center Parkway Jacksonville, FL

Moe’s

CTO18 Jacksonville FL LLC

4816 Gate Parkway Jacksonville, FL

PDQ

CTO18 Jacksonville FL LLC

4866 Gate Parkway Jacksonville, FL

WaWa

CTO18 Jacksonville FL LLC

 

 





 



 

 

 

Property

 

5064 Weeber’s Crossing Jacksonville, FL

Tenant

 

Scrubble’s Car Wash

Landlord

 

CTO18 Jacksonville FL LLC

4256 Aloma Avenue Winter Park, FL

WaWa

Golden Arrow WPP LLC

18770 NW Walker Road Hillsboro, OR

Wells Fargo Building

CTO17 Hillsboro OR LLC

 

 





 



 

ANNEX I

 

LIST OF CLOSING DOCUMENTS

 





 



 

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT ACCORDION
INCREASE AND ADDITIONAL GUARANTOR SUPPLEMENT

CLOSING DATE: MAY 24, 2019

 

 

 

 

TEM NO.

 

 

OCUMENT

 

 

OMMENTS/ STATUS

 

 

 

ITEM NO.

 

 

DOCUMENT

DRAFTING/ OBTAINING PARTIES

 

COMMENTS/ STATUS

LOAN DOCUMENTATION

1.

Second Amendment to Second Amended and Restated Credit Agreement

C&C

Executed

2.

Fifth Amended and Restated Revolving Note:

C&C

Executed

(a)

Bank of Montreal

C&C

 

(b)

Branch Banking and Trust Company

C&C

 

(c)

Wells Fargo Bank, National Association

C&C

 

3.

Additional Guarantor Supplement for New Guarantors

C&C

Executed

4.

Agreement Regarding Uncertificated Securities, Membership Interests and
Partnership Interests for New Guarantors

C&C

Executed

5.

Release of Golden Arrow First St Sarasota LLC

C&C

Executed

UCC SEARCHES AND FILINGS

6.

UCC, Tax Lien and Judgment Lien Searches for each New Guarantor listed on
Schedule II hereto and each New Pledgor listed on Schedule III hereto

C&C

Received

7.

UCC-3 Amendment to UCC Financing Statement:

(a)Borrower (Collateral)

(b)Indigo Group, Inc. (Address)

(d)Indigo Development LLC (Address)

C&C

Form Final

CERTIFICATES AND OPINIONS

8.

Secretary’s Certificate for Borrower attaching thereto: Exhibit A - Certified
Articles of Incorporation

Exhibit B – Bylaws

Exhibit C - Resolution to Borrow Exhibit D - Good Standing Certificate

Exhibit E - Incumbency Certificate and Specimen Signature(s)

Borrower

Received

 

 

May 2019 Closing List - Second Amendment and Accordion 4812-3873-8836 v4.doc
1975507

 





 



 

 

 

TEM NO.

 

 

OCUMENT

 

 

OMMENTS/ STATUS

 

 

 

ITEM NO.

 

 

DOCUMENT

DRAFTING/ OBTAINING PARTIES

 

COMMENTS/ STATUS

9.

Secretary’s Certificate for each Guarantor hereto attaching thereto (as
applicable):

Exhibit A - Certified Articles of Incorporation/Certificate of
Formation/Certificate of Limited Partnership

Exhibit B - Bylaws/Operating Agreement/Agreement of Limited Partnership

Exhibit C - Resolutions/Consent/Approval Exhibit D - Good Standing Certificate

Exhibit E - Incumbency Certificate and Specimen Signature(s)

Borrower

Received

10.

Secretary’s Certificate for each New Guarantor attaching thereto (as
applicable):

Exhibit A - Certified Articles of Incorporation/Certificate of
Formation/Certificate of Limited Partnership

Exhibit B - Bylaws/Operating Agreement/Agreement of Limited Partnership

Exhibit C - Resolutions/Consent/Approval Exhibit D - Good Standing Certificate

Exhibit E - Incumbency Certificate and Specimen Signature(s)

Borrower

Received

11.

Secretary’s Certificate for each New Pledgor attaching thereto (as applicable):

Exhibit A - Certified Articles of Incorporation/Certificate of
Formation/Certificate of Limited Partnership

Exhibit B - Bylaws/Operating Agreement/Agreement of Limited Partnership

Exhibit C - Resolutions/Consent/Approval Exhibit D - Good Standing Certificate

Exhibit E - Incumbency Certificate and Specimen Signature(s)

Borrower

Received

12.

Pro Forma Compliance Certificate and Borrowing Base Certificate

Borrower

Received

13.

Opinion of Counsel of Pillsbury Winthrop Shaw Pittman LLP

BC

Received

14.

Fee Letter

C&C

Executed

POST-CLOSING ITEMS

15.

Post-Closing UCC Searches

C&C

 

 

 

BMO—Bank of Montreal

C&C—Chapman and Cutler LLP Borrower—Consolidated-Tomoka Land Co.

BC—Pillsbury Winthrop Shaw Pittman LLP

Guarantors—See Schedule I New Guarantors—See Schedule II

 

 

 





 



 

SCHEDULE I

 

GUARANTORS

 

 

 

 

 

 

 

 

 

Subsidiary Name

 

Jurisdiction of Organization/Incorporation

/Formation

 

Principal Place of Business

 

Indigo Development LLC

 

Florida

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

Indigo Henry LLC

 

Florida

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

LHC15 Glendale AZ LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

LHC15 Riverside FL LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 Monterey LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 Austin LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 Charlottesville LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 Huntersville LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 OSI LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

 





 



 

 

 

Subsidiary Name

 

Jurisdiction of Organization/Incorporation

/Formation

 

Principal Place of Business

 

CTO16 Olive TX LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 Raleigh LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 Peterson LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

IGI16 Peterson LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO16 Reno LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO17 Brandon FL LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO17 Saugus LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO17 Westcliff TX LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO17 Sarasota LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

Bluebird Metrowest Orlando LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

 





 



 

 

 

 

 

 

 

 

 

 

Subsidiary Name

 

Jurisdiction of Organization/Incorporation

/Formation

 

Principal Place of Business

 

CTO17 Hillsboro OR LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

Indigo Group, Inc.

 

Florida

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 





 



 

SCHEDULE II NEW

 

GUARANTORS

 

 

 

 

 

 

 

 

 

Subsidiary Name

 

Jurisdiction of Organization/Incorporation

/Formation

 

Principal Place of Business

 

CTO18 Aspen LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO18 Jacksonville FL LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO18 Arlington TX LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

CTO18 Albuquerque NM LLC

 

Delaware

 

1140 North Williamson Boulevard | Suite 140 | Daytona Beach, FL 32114

 

 

 

